Per Curiam.
A rule to show canse was allowed in this case1, directed to the members of the state board of medical examinéis of the State of New Jersetp to show cause why a peremptory or alternative writ of mandamMS should not be issued commanding and enjoining them to issue to the prosecutor a license to practice medicine and surgery in New Jersey.
The record shows that the prosecutor, Dr. Wooding, was licensed to practice medicine and surgery in the State of Colorado on July 1st, 1890. His Colorado license states that the license was granted by registration of his medical diploma *48from, the Rush Medical College. It was not by examination, and for this reason the New Jersey state board of medical examiners refused him a- license to practice in New Jersey on March 26th, 1924. As a justification of such refusal the board invokes the statute of New Jersey (Pamph. L. 1921, pp. 702, 705, § 4, ch. 221), which provides “that he (i. e., the applicant) has been examined and licensed by the examining and licensing board of another state of the United States, or by the national board of medical examiners, &c.” The act further provides the board (i. e., the medical board) “may, in the discretion .of the said board of medical examiners of this state, grant a license to practice medicine and surgery.” It is quite clear there is a discretion- rested in the board to grant or withhold a license under the statute, hence.
The application for a writ of mandamus is therefore denied.